Bie eee Ome an

Name: JOSE

   

Address: 48 ESSEX AVE Contact:
| HIALEAH FL 33010 ALESANDER BALLESTEROS CRUZ
Vehicle: 2014 HONDAACCORD 4D SEDAN SPORT
Mileage: 49,683 Engine: 2.4L 7198 - MIAMI LAKES, FE
VIN::  1HGCR2F59EA219415 Date:
Color: = WHITE 04/05/2021
| Features considered Conditions assessed 204662
: Fluids: Leaks Found Front Tires: Need to Replace
POWER LOCKS POWER WINDOWS Driver Fender: Ding(s) Front Bumper:: | Needs Paintwork
AM/FM STEREO CD AUDIO Front Seats: Good Condition Rear Seats: Good Condition
AUXILIARY AUDIO INPUT AIR CONDITIONING Carpet: Good Condition Transmission: © Good Condition
REAR DEFROSTER CRUISE CONTROL Engine: Good Condition Rear Tires: Good Condition
ABS BRAKES CLOTH SEATS ' Wheels: Good Condition
POWER SEAT(S) POWER MIRRORS
ALLOY WHEELS TRACTION CONTROL
SIDE AIRBAGS OVERHEAD AIRBAGS
REAR SPOILER REAR VIEW CAMERA

AUTOMATIC TRANSMISSION
BLUETOOTH TECHNOLOGY

Appraisal offer $1 2,000

This offer is valid until the close of business on 4/12/21.

If you purchase a CarMax vehicle while selling us your vehicle,
you could be eligible for tax savings up to $720.00

This offer is good for 7 days and will be honored at all CarMax stores.
After 7 days, your vehicle will need to be reappraised and the offer may change.

Comments
This offer is contingent on CarMax verifying the mechanical condition of your vehicle with a TODD F.
test drive if you decide to sell your véhicle. - CarMax Certified Appraiser

THANKS FOR HAVING YOUR VEHICLE APPRAISED

We've appraised more than 30 million vehicles. If you have questions about how we determined your offer - just ask! -

SELL US YOUR CAR

        

y wee rea eh? AND WALK ee a TO
AWAY WITH PAYMENT IN HAND SELL US YOUR VEHICLE
When you sell to CarMax, you canavoid ° Title (if it is not with a lienholder)
the hassles of selling your car yourself: , - e Valid registration
e Costly advertising e Valid state-issued photo ID for all titleholders
e The uncertainties of an unknown buyer e All keys and remotes (if applicable)

® Inspections, negotiations, and payment

We'll buy your car even if you don’t buy ours!® See other side for important details.
